Sherwood J. Reese
Sherwood.reese@comcast.net
Drew L. Johnson, P.C.
sherwoodreeseral,comcast.net
1700 Valley River Drive
Eugene, OR 97401
(541) 434-6466

Attorneys for Plaintiff




                       UNITED STATES COURT DISTRICT COURT

                                       DISTRICT OF OREGON

ALLYSON F. WRIGHT,
                                                     Civil No. 6:16-cv-01529-JR
                   Plaintiff.
                                                     ORDER APPROVING
       vs.                                           ATTORNEY FEES PURSUANT TO
                                                     42 US.C. §406(b)
Commissioner of Social Security
Administration,

                          Defendant.


       After considering Plaintiff's Motion, and counsel for Defendant having no objection,

Plaintiff's Motion is hereby granted in the sum of $42,016.75 in attorney fees, less $7,077.20,

which is the amount of Equal Access to Justice Act ("EAJA") fees already received by

counsel, for a net §406(b) attorney fee award herein of $34,939.55. Defendant shall pay this

amount to Plaintiff's counsel, Drew L. Johnson, PC, 1700 Valley River Drive, Eugene, OR


ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) ·                                1
97401, less an administrative assessment pursuant to 42 U.S.C. 406(d). There are no other

costs.

         IT IS SO ORDERED this day of March ~,2019




                                           U .S .'Bi!!fritti·~/Magistrate Judge




PRESENTED BY:

By:      Isl SHERWOOD J. REESE
         Sherwood J. Reese, OSB 11144130
         Of Attorneys for Plaintiff




ORDER APPROVING ATTORNEYS FEES PURSUANT TO 42 U.S.C §406 (b) -                         2
